Citation Nr: 1308291	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B. 


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1955 to September 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that his lung disability is due to exposure to aviation fuel in service.  The Veteran's occupational specialty in service was fuel supply specialist.  

After service, the Veteran has been diagnosed chronic obstructive lung disease, asthma, and bronchitis.  

On VA examination in November 2010, the diagnosis was chronic obstructive lung disease.  The VA examiner stated that chronic obstructive lung disease was more likely related to chronic tobacco smoking and occupational exposure to fertilizer and turf products.  




As the opinion is inadequate to decide the claim, the case is REMANDED for the following:  

1.  Afford the Veteran a VA examination by an appropriate medical professional to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that chronic obstructive lung disease or asthma are caused by exposure to aviation fuel in service from 1955 to 1959. 

In formulating an opinion, the VA examiner is asked to explain whether there is any medical or scientific study that exposure to the vapors of aviation fuel results in the delayed onset of chronic obstructive lung disease or asthma. 

Also the VA examiner is asked to address the clinical significance of a history of cigarette smoking for many years as well as post-service occupational exposure to fertilizer and turf products.  

The Veteran's file must be made available to the VA examiner for review

2.  After the development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



